[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: PLAINTIFF'S MOTION FOR ARTICULATION
The Court answers the questions raised by the plaintiff's motion for articulation dated December 8, 1994 as follows:
1. and 2. The monthly alimony award of $1600 would increase to $2,000 per month after the $900 per month child support order terminates on October 4, 1995 when the minor child reaches majority or $24,000 annually, which is approximately one-half of the plaintiff husband's current net annual income of $48,672.
3. A twenty-six year marriage warrants a lifetime alimony award. The court found the wife assumed the role of primary homemaker and caretaker for the husband and their two daughters during the first twenty years of the marriage, and from 1991 she was an equal partner with the husband in his graphic design business.
4. The parties shall share equally the cost of any medical insurance for the minor child until she reaches her majority.
5. The parties shall try to agree on the disposition of the contents and personal property remaining in the marital home, and in the event of a dispute, they shall return to Family Relations for mediation.
6. The parties shall be jointly liable for any liability CT Page 381 incurred on the jointly owned Nissan motor vehicle used by the wife which was repossessed by the lease company.
7. The court ordered the husband to maintain $125,000 of life insurance naming the wife irrevocable beneficiary to secure the alimony award, which was one-half of the $250,000 life insurance policy in effect.
ROMEO G. PETRONI, JUDGE